Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species A/ I Figures 27A-29 and claims 2-16 in the reply filed on 9/12/22 is acknowledged. Claims 17-21 are thus considered withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-5,7,8, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hodgson (US 2003/0152452) in view of Moll (US 6,659,939).
 	Re claim 2, Hodgson teaches a teleoperated robotic system (generally [0034-0037, 0051, figures 1-2), comprising: 
a master control arm (generally 27, figure 2) having a plurality of support members (generally 32, 36, etc.) coupled together about one or more joints (generally 37, etc.) to form one or more degrees of freedom corresponding to one or more degrees of freedom of a human arm; 
a slave arm (generally 10, figure 1) having a plurality of support members (generally 16, 20, etc.) coupled together about one or more joints (generally C, etc.) to form one or more degrees of freedom corresponding to one or more degrees of freedom of the master control arm; 
a mobile platform (generally 11, figure 1) maneuverable about a ground surface and within an operating environment, the mobile platform being configured to provide onboard support of the slave arm about the mobile platform to provide a mobile teleoperation function; 
 	Hodgson teaches a slave arm with ability to lift. However, the claim language as understood by the examiner requires these two limitations be two separate items. However, having multiple teleoperated devices is already known in the art as shown for example by Moll (generally note figures 1,4,27, etc., control stations 200,950, multiple tools 100 on mobile platform 300, claims 11,22,23) in order to cooperative work together or separately to promote efficiency and use in varied situations.
 	It would have been obvious to one of ordinary skill in the art prior to filing to have modified Hodgson as claimed and to have a lifting device coupled to the mobile platform and configured to move relative to the mobile platform; wherein the lifting device is configured to perform lifting in conjunction with operation of the slave arm to facilitate interaction with a load by both the lifting device and the slave arm.
Re claim 3, Hodgson as already modified teaches the slave arm is positionable at a select position (already located so arms/ devices can properly interact as needed) on the mobile platform to facilitate the slave arm interacting with loads lifted by the lifting device.
Re claim 4, Hodgson as already modified (see rejection of claim 2 at least) teaches an operating area for onboard support of a user, and that facilitates selective operation of at least one of the master control arm, the mobile platform, or the lifting device by the user, and wherein the master control arm and the slave arm are commonly supported about the mobile platform to provide a mobile teleoperation function.
Re claim 5, Hodgson (figure 1) teaches on board controls & as noted already Moll teaches local (equivalent to “on-board” controls) or remote control (equivalent to “off-board” controls) (generally column 13, lines 29-31; columns 3-4 lines, 65-15; figures 1,27) of any or all arms/devices as desired to best handle given situational needs. It would have been obvious to one of ordinary skill int the art to have modified Hodgson as claimed in order to control any or all arms/devices & located as desired to best handle given situational needs.
Re claim 7, Hodgson as already modified teaches the lifting device comprises a lifting arm pivotably coupled to the mobile platform and configured to extend and retract relative to the mobile platform. Also, though not believed required by the claim, it would have been obvious to have modified Hodgson to have the lifting device / arm be connected and movable in any known way with any number of degrees of freedom in order to deals with the needs of nay of various given situational needs.
Re claim 8, Hodgson as already modified teaches the lifting device comprises a lifting arm pivotably coupled to the mobile platform and configured to pivot at least one of upward or downward relative to the mobile platform. Also, though not believed required by the claim, it would have been obvious to have modified Hodgson to have the lifting device / arm be connected and movable in any known way with any number of degrees of freedom in order to deals with the needs of nay of various given situational needs.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hodgson (US 2003/0152452) in view of Moll (US 6,659,939) and Parker (US 2003/0049098).
Hodgson as already modified teaches the master control arm being local or remote. Controls that are movable with an operator & thus can be used local /on-board as well as being removable to remote/ off-board are already known in the art as shown for example by Parker (abstract, figures 13,14) to allow for controlling as needed for given situational needs as well as visibility / safety. It would have been obvious to one of ordinary skill in the art to have modified Hodgson as claimed in order to control as needed for given situational needs as well as visibility / safety.

 	Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hodgson (US 2003/0152452) in view of Moll (US 6,659,939) and Deneve (US 5,984,618).
Re claim 9, Hodgson as already modified teaches the lifting device an arm fixed (the arm(s) can be oriented as desired and kept fixed at that position) the fixed arm having a first end and a second end, the fixed arm being coupled to the mobile platform about the second end; a bracket (the link/arm that is on the pivotal end of the fixed arm) having a first end and a second end, the second end of the bracket being rotatably coupled to the first end of the fixed arm about a pivot point; an actuator (generally figure 1 Hodgson / figure 4 Moll) having a second end coupled to the platform and a first end pivotably coupled to facilitate rotation around the pivot point upon actuation of the actuator; a lifting arm (the tool) coupled to the first end of the bracket. Hodgson as already modified does not teach the actuator coupled to the bracket as claimed. However, having varied actuator & arm link configurations is already known and obvious to achieve the movements desired for a particular application. For example, Deneve (generally cover figure, figure 4) teaches an actuator (generally 410,430) pivotally connected between the mobile platform (generally 26) and a bracket (generally 318,326,322,398, etc., right side of figures) which is pivotally connected the far end of arm (generally 84) to rotate the bracket relative the arm, the near side of the arm connected to the mobile platform. It would have been obvious to one of ordinary skill in the art to have further modified Hodgson as claimed in order to achieve the movements desired for a particular application or situational need.
 	
Allowable Subject Matter
Claims 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schmid (US 4,297,073) teaches two tools (grapple 4,5 and bucket 6) on a mobile platform controlled to work together (cover figure, abstract).
Tygard (US 7,841,822) (generally figures 9,10) teaches a horizontal arm (generally 81) connected to a mobile platform (generally 10,50) on one end and to a bracket (generally 90) on the other end. The bracket being of any structure (column 6, line 60) including gears /sprockets such as 95,97 enabling desired movement of lift carriage, etc. (generally 86,100).

Applicant's arguments filed 4/25/22 & 9/12/22 have been fully considered but they are not persuasive.
Applicant’s addition of new claims and deletion of the original claim, required the addition of the new references and new rejections as shown above to address the non-allowable claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929. The examiner can normally be reached Hoteling M,Th,F 6:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/         Primary Examiner, Art Unit 3652